Citation Nr: 1537677	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  10-29 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for vertigo, claimed as residuals of a traumatic brain injury (TBI), to include as secondary to bilateral hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This appeal is before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In May 2012, the Veteran testified during an RO hearing in St. Petersburg, Florida, before a Decision Review Officer.  A transcript is included in the VBMS electronic claims file.


FINDINGS OF FACT

1.  The Veteran's PTSD is productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, but not of total occupational and social impairment.

2.  Vertigo was either incurred in service or secondary to bilateral hearing loss.

3.  The Veteran's service-connected disabilities have rendered him unemployable/unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent, but not in excess thereof, for an acquired psychiatric disorder, to include PTSD, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.125, 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for service connection for vertigo have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.310 (2014).

3.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated May 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  Also, the Veteran was provided a VA examination of PTSD in August 2008 and of both his PTSD and claimed TBI in June 2010.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

PTSD

The Veteran seeks an increase to his 50 percent evaluation for an acquired psychiatric disorder, to include PTSD.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Diagnostic Code 9411 of 38 C.F.R. § 4.130 specifically addresses PTSD; however, all psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, the Veteran's current 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  Furthermore, the rating code requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment at a level consistent with the assigned rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

One factor for consideration is the Global Assessment Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.), p. 32.).  Scores ranging from 61-70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally good functionality with meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

VA treatment records indicate that the Veteran reported worsening nightmares during the anniversary of his trauma in May 2007 and was referred for mental health treatment.  At that time, his social worker assigned him a GAF score of 45, which exacerbated to 35 during the anniversary of his trauma and when stressed or confronted.  In June 2007, the Veteran's treating psychiatrist assessed the Veteran's condition as severe PTSD and assigned a GAF score of 50.  The psychiatrist stated that the Veteran has long been quite severely disabled by PTSD, for years pushing himself to work despite barely being able to.  Although somewhat better stabilized with medication and counseling, he remains with a severely limited quality of life.  His psychiatrist continued this assessment at treatment in October 2007 and February 2008.  At a March 2008 individual therapy session, the Veteran stated a reluctance to resume group therapy, saying that he had experienced a personality clash with another Veteran in group therapy in the past.  The Veteran reported occasional suicidal thoughts.  The psychiatrist observed a blunt affect and restricted mood range.  

In his April 2008 claim, the Veteran stated that he had been experiencing increased difficulty dealing with people, becoming more of a loner because he does not trust people.  His nightmares and flashbacks were increasing and he was feeling depressed most of the time.  

VA treatment records indicate that the Veteran reported an increase in symptoms in May 2008 due to the anniversary of his trauma.  His psychiatrist continued his GAF score of 50 in June 2008.  The Veteran reported a general decrease in sleep difficulties in July 2008 after the anniversary of his trauma had passed.

The Veteran underwent a VA examination in August 2008.  He reported depressed mood, feeling moderately depressed one day the week examined, which he attributed to his house being flooded due to weather.  His next most recent episode of depression was two months prior to the examination.  He reported anhedonia.  He reported violent nightmares, causing him to sleep separately from his wife.  He stated that his marriage was fair, and that he has a grown daughter to whom he speaks on the phone every few months.  He reported social relationships with two close friends, and described activities and leisure pursuits of gardening, lawn care, and a workshop.  The examiner found psychomotor activity unremarkable.  Speech was unremarkable, spontaneous, clear, and coherent.  Attitude was attentive and affect was constricted.  Mood was not good and there were concentration difficulties.  Orientation was intact to person and place but not time.  Thought process and content were unremarkable.  There were no delusions or hallucinations.  The Veteran exhibited sleep impairment, getting four hours per night in one-hour increments.  He had passive suicidal thoughts in the past.  Impulse control was poor, and the Veteran had one episode of violence, a shoving match, in the past six years.  The Veteran reported feeling extremely nervous and anxious in response to various triggers, though the examiner found that these episodes did not meet the criteria for a panic disorder.  Memory was normal.  The examiner assigned a GAF score of 50.  The Veteran's prognosis for improvement in functional status was fair.  The examiner opined that there was reduced reliability and productivity due to PTSD symptoms, specifically moderate social isolation due to hypervigilance and social detachment. 

VA treatment records indicate that in October 2008, the Veteran reported combat flashbacks and occasional suicidal thoughts that he chooses not to dwell on.  His psychologist noted slow movements and poor eye contact.  He was orientation was intact to person, place, time, and situation.  He had short term memory problems and difficulty recalling names.  Mood was anxious.  His psychologist assigned a GAF score of 45.  In November 2008, his psychiatrist assigned a GAF score of 50, which was continued in March 2009.  His psychiatrist noted that persistent reliving of past trauma events contributed to the Veteran's occasional suicidal ideation.  His GAF score of 50 was continued in May 2009 and again in September 2009, when the Veteran reported increased depression due to the suicide of a friend.  He reported that he has begun to hear voices giving an order to surrender in Vietnamese.  The Veteran reported that he was still occasionally hearing this voice in April 2010.  His GAF score of 50 was continued.  A May 2010 record shows that the Veteran had a psychology consultation.  He reported his auditory hallucinations, nightmares, intrusive thoughts, paranoia and that he has difficulty working with others.  The psychologist found appearance and eye contact to be normal and attitude calm and reasonable.  Speech and psychomotor activity were normal.  Mood was dysphoric and affect was mood congruent.  Thoughts were normal.  No suicidal or homicidal ideation was noted, nor were disturbances of perception.  The psychologist gave a positive prognosis and assigned a GAF score of 55.  

The Veteran underwent a second VA examination in June 2010.  He reported chronic mild/moderate depression.  He reported that his marriage was not good, due to his agitation and other health concerns.  He has a grown daughter to whom he speaks every couple of months.  He stated that he has not had any close friends or enjoyed any activities for the past five years.  The examiner found psychomotor activity unremarkable and speech unremarkable, spontaneous, clear, and coherent.  Attitude was friendly and attentive, and affect was constricted.  Mood was not good.  His concentration difficulties were at least partially due to his intellectual functioning level.  Orientation was intact to person and place but not time.  Thought process and thought content were unremarkable.  There were no delusions or hallucinations.  The Veteran exhibited sleep impairment, getting four hours per night in one-hour increments.  There were no panic attacks, nor suicidal/homicidal ideation.  Impulse control was fair.  There were no episodes of violence reported.  There was no inability to maintain minimum personal hygiene or problem with activities of daily living.  Memory was normal.  The examiner assigned a GAF score of 55 and opined that there were no changes in functional status and quality of life since the August 2008 VA examination, again stating that there was reduced reliability and productivity due to PTSD symptoms, specifically moderate social detachment.  

In a July 2010 letter, an officer the Veteran served under stated that the Veteran suffered from PTSD due to combat trauma from May 1969.

VA treatment records indicate that the Veteran still heard the occasional auditory hallucination in December 2010.  His GAF score was continued at 50 at that time, and again in April 2011, August 2011, December 2011, April 2012, August 2012, December 2012, April 2013, August 2013, January 2014, July 2014, and January 2015.  The records for these dates do not document any significant changes in the Veteran's condition.  

At his May 2012 RO hearing, the Veteran stated that he suffers from impairment of thought process and communication, persistent delusional hallucinations, inappropriate behavior, suicidal ideations, distraction, illogical speech, continuous panic or depression, irritability, hygiene neglect, impaired judgment, impaired thinking ability, disturbance of motivation, difficulty establishing relationships, and occasional memory loss and disorientation of time and place.

The Board finds that a 70 percent rating is warranted for PTSD.  The Veteran's current 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity.  A higher rating of 70 percent is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood.  The Board finds probative the VA treatment records showing that the Veteran's treating psychiatrists and psychologists consistently assigned the Veteran a GAF score of 50 or lower, indicating serious symptoms or a serious impairment in social, occupational or school functioning.  On one occasion, his treating psychiatrist stated that his GAF score should be 35 when he is stressed or confronted.  The Board recognizes that the Veteran's VA examiner twice opined that his condition results in occupational and social impairment with reduced reliability and productivity, which warrants a 50 percent rating.  The examiner, however, did not make any reference to the Veteran's persistent auditory hallucinations, and moreover did not have the same regular contact with the Veteran as his treating psychiatrists did.  The Board thus finds the opinions of the Veteran's treating psychiatrists, who documented severe PTSD, more probative than the VA examinations.  The evidence therefore weighs in favor of a finding that PTSD is productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, and a 70 percent rating is warranted.

The Board further finds that a higher rating of 100 percent is not warranted.  Such a rating is warranted for total occupational and social impairment, and the Board does not find evidence of such impairment.  Although the Veteran reports troubles in his marriage, he has maintained a relationship with his wife, as well as with his grown daughter.  Furthermore, the evidence indicates that the Veteran has had friendships with fellow Veterans.  While the symptoms of the Veteran's PTSD are severe, he has them under control to the point that he is still able to maintain social relationships.  He has identified leisure pursuits such as gardening and working in his workshop.  He has maintained therapy for many years, during which he has not been hospitalized and he has never been noted as being uncooperative to the process of therapy.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's PTSD is productive of total social and occupational impairment, and a rating of 100 percent is therefore denied.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's PTSD, including depression, combat flashbacks, nightmares, auditory hallucinations, suicidal ideation, irritability, hypervigilance, and social detachment are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his PTSD is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Vertigo

The Veteran claims service connection for residuals of a TBI.  For reasons discussed below, the Board construes this claim as service connection for vertigo.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records reflect that in May 1969, the Veteran suffered multiple fragment wounds to the left thigh, left knee, left calf, and left anterior chest.  Records do not reflect any treatment for or symptoms of vertigo or TBI in conjunction with this incident or at any other time in service. 

VA treatment records indicate that in August 2008 the Veteran reported balance issues since his ears were ruptured during Vietnam.  He reported a recent fall without loss of consciousness due to these issues.  

The Veteran submitted in September 2008 a news article indicating new research being conducted into the relationship between TBI and PTSD.

VA treatment records show that in May 2009, the Veteran reported infrequent episodes of vertigo with a spinning sensation but no nausea, lasting 10-15 minutes, which began in the military secondary to explosions.  His physician diagnosed bilateral sensorineural hearing loss with early onset vertigo.  

In a May 2009 statement, the Veteran reported that during service he received a direct hit form a rocket propelled grenade, blowing him 4 feet off the ground and 15 feet from his original position.  The soldiers on each side of him were killed.  He was in shock, and blood poured from both ears and his mouth.  He suffered ruptured ear drums and hearing loss, for which he is service connected.  He stated that he had been told by doctors that this also caused some degree of TBI.

In an April 2010 letter, a noncommissioned officer the Veteran had served under stated that due to wounds suffered in May 1969 the Veteran was rendered unconscious and suffered ruptured ear drums, a concussion, and severe shrapnel wounds to the legs, face, head, back, and chest.

VA treatment records indicate that in an April 2010 psychiatry note, the Veteran reported dizziness and vertigo since he ruptured his eardrums in Vietnam.

The Veteran underwent a VA examination in June 2010.  The Veteran reported that he sustained two injuries in service in May 1969 that caused alterations in consciousness.  The first was from a sniper grazing his left eye.  He was stunned and dazed, but does not remember for how long.  He returned to duty in two hours.  In the second incident, a rocket propelled grenade struck two feet away and the Veteran was injured by shrapnel.  He lost consciousness and was placed on a medivac.  He reported headaches since that time.  The examiner determined that these initial injuries were mild and the Veteran's condition has stabilized.  He has no history of seizures, autonomic dysfunction, numbness, paresthesia, weakness, paralysis, malaise, bowel or bladder problems, vision problems, speech or swallowing difficulty, decreased taste or smell sense, endocrine dysfunction, or cranial nerve dysfunction.  There were throbbing tension headaches without nausea, photophobia, or phonophobia, lasting 3-4 hours and occurring twice a week.  Vertigo occurs once a month, diagnosed around 2000 but occurring since returning from Vietnam.  Pain and mobility problems were related to the Veteran's arthritis and injury residuals; he ambulates with a cane.  Memory impairment, cognitive symptoms, and sleep problems with associated moderate fatigue were determined by the examiner to be related to PTSD, and not residuals of TBI.  The examiner opined that the Veteran had a TBI in service, but there were no residuals.  Specifically, the examiner stated that tension headaches were not secondary to TBI, because there was no evidence of a headache disorder in service or in the years shortly after separation.  

At his May 2012 RO hearing, the Veteran stated that when he was injured by a rocket propelled grenade in May 1969, he bled out of both ears and out of his mouth.  After returning from Vietnam, he received treatment for headaches.  He stated that he currently suffers from vertigo.

The Board finds that the evidence indicates that the Veteran currently suffers from vertigo, and that this vertigo first manifested in service.  The Board recognizes that the Veteran claimed service connection for TBI.  These residuals, however, consist of (1) conditions which are either already service connected, including the Veteran's physical residuals of his shrapnel explosion, his hearing loss, and his psychiatric disorders; (2) tension headaches, which are not related to the Veteran's injury according to the VA examiner's opinion, which the Board finds probative; and (3) vertigo, for which the VA examiner gave no nexus opinion, despite the Veteran's statements that he has experienced vertigo since service.  While the Board finds the VA examiner's opinion probative to the extent that it determines that tension headaches are not a residual of the Veteran's TBI, there is no such opinion offered for the Veteran's vertigo.  Moreover, VA treatment records support the Veteran's vertigo diagnosis, and one of his doctors opined that it was secondary to his service-connected bilateral hearing loss.  The Board need not determine whether the Veteran's vertigo arose in service, is a residual of his TBI, or is secondary to his hearing loss which, given the Veteran's statements, may well itself have been a residual of TBI.  Rather, the Board finds that the evidence as a whole puts in equipoise the question as to whether any one of these avenues to service connection has been met.  Service connection for vertigo is therefore granted.

TDIU

The Veteran seeks TDIU.  He contends that his service-connected disabilities when considered in combination render him unemployable.

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15. 

A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A veteran is totally disabled if his service-connected disability is, or combination of service-connected disabilities are, rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).

Even if the veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the veteran must meet a minimum percent evaluation.  If he has one service-connected disability, it must be evaluated at 60 percent or more.  If he has two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.  The following will be considered as one disability with respect to the minimum percent evaluation: (1) disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Second, the veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

Where the veteran does not meet the above percentage evaluation requirements, he still may be deemed totally disabled on an extraschedular basis.  To qualify, the veteran must be unemployable by reason of his service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The matter then is referred to the Director of the Compensation and Pension Service for further consideration.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In determining whether TDIU is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

VA treatment records include a January 2007 psychiatry note in which the Veteran's social worker stated that the Veteran's PTSD problems and war wound limitations have made him unemployable for many years in his given construction trade career.  In May 2007, the social worker noted that the Veteran had major employment problems and had been unemployed for many years due to his PTSD symptoms.  In June 2007 and October 2007, the Veteran's treating psychiatrist opined that the Veteran for years, despite barely being able to, worked independently as contractor because he was too disabled to work for others.

At his August 2008 VA mental health examination, the Veteran reported that he had not worked full time since 2002.  He formerly worked as an electrician, doing repairs.  He considered himself retired, stating that he did not work anymore because of his left elbow, bilateral shoulder pain, weakness and pain in both hands, and his worsening vertigo.  The examiner noted that the Veteran attributed his unemployment to his physical limitations and his tendency toward interpersonal conflict.  The examiner opined that the Veteran's history of interpersonal conflict was not due to PTSD because he reported approximately 25 physical altercations prior to Vietnam.  The Veteran, however, in a March 2009 statement disputed this finding in particular, stating that he never said such a thing, and that all of his physical altercations occurred after Vietnam.

At his June 2010 VA mental health examination, the Veteran reported that he retired in 2008 due to health problems, particularly with his heart.  The Veteran gave a similar report at his June 2010 VA examination for TBI.  

The Veteran is currently rated at 70 percent for PTSD, 10 percent for his shrapnel wounds of the left calf, left knee, left thigh, and left anterior chest, 10 percent for bilateral hearing loss, and 10 percent for tinnitus.  The Veteran will also be assigned a rating for his vertigo, for which service connection is awarded by this decision.  Regardless of what that rating may be, the Veteran is in receipt of a total combined rating of at least 80 percent, with a 70 percent rating for PTSD, and thus meets the schedular threshold for consideration for TDIU.

The Board finds that the evidence weighs in favor of a finding that the Veteran is unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Specifically, the Board finds probative the opinions of the Veteran's VA social worker and treating psychiatrist that the Veteran's mental health difficulties have made it impossible to work with or for others, forcing him to retire from his work as an electrician.  The Board recognizes that the VA examiner determined that the Veteran's tendency to interpersonal conflict existed prior to service and the onset of his PTSD, but the Board finds probative the Veteran's denial of physical altercations prior to service.  Out of a 10 page examination report filled with observations, this point made by the examiner is the only point that the Veteran wrote in choosing to dispute, denying that he said what was in report.  The Board is thus persuaded that the examiner misheard or misunderstood the Veteran, and affords no probative weight to the examiner's opinion that the PTSD does not prevent the Veteran from working well with others.  For these reasons, the Board finds that the evidence weighs in favor of a finding that the Veteran's service-connected disabilities have rendered him unemployable or unable to secure and follow a substantially gainful occupation, and a TDIU is therefore granted.


ORDER

An evaluation of 70 percent, but not in excess thereof, for an acquired psychiatric disorder, to include PTSD, is granted, subject to the laws and regulations governing the payment of VA benefits.

Service connection for vertigo, claimed as residuals of a traumatic brain injury (TBI), to include as secondary to bilateral hearing loss, is granted.

A total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU) is granted.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


